(1995) (recognizing that a violation of a prison regulation does not
                necessarily amount to a violation of an inmate's constitutional rights);
                Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) ("[I]nmates lack a
                separate constitutional entitlement to a specific prison grievance
                procedure."). Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                                                       J.
                                                          Hardesty


                                                             ial    ir7eXe             J.
                                                          Douglas




                cc: Hon. Richard Wagner, District Judge
                     Richard David Morrow
                     Attorney General/Carson City
                     Pershing County Clerk



                ...continued
                detailed recitation of the alleged facts, it is apparent that amendment
                would have been futile. See Halcrow, Inc. v. Eighth Judicial Dist. Court,
                129 Nev. , , 302 P.3d 1148, 1152 (2013) (explaining that leave to
                amend a complaint should be denied if the proposed amendment would be
                futile).




SUPREME COURT
       OF
    NEVADA
                                                    2
(0) 190A    e